Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 6, 2020

                                     No. 04-19-00376-CR

       IN RE STATE OF TEXAS, EX. REL. TODD "TADEO" DURDEN, COUNTY
                                 ATTORNEY

                        From the County Court, Kinney County, Texas
     Trial Court No. 10041CR, 10056CR, 10122CR, 10134CR, 9711CR, 9712CR, 9892CR,
                        Honorable Enrique Fernandez, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice


       On September 30, 2020, relator filed a "State's Motion for Enforcement and Request for
Order to Appear and Show Cause." The motion is DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                   Clerk of Court